19-3197
     Galo Carrillo v. Garland
                                                                                 BIA
                                                                          Schoppert, IJ
                                                                         A205 308 498
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            REENA RAGGI,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MELVIN NOE GALO CARRILLO, AKA
14   MARVIN NOE GALO CARRILLO,
15            Petitioner,
16
17                      v.                                     19-3197
18                                                             NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Michael W. Pottetti, Esq., Port
25                                         Jefferson, NY.
26
27   FOR RESPONDENT:                       Ethan P. Davis, Acting Assistant
28                                         Attorney General; Jessica E.
 1                              Burns, Senior Litigation Counsel;
 2                              Rosanne M. Perry, Trial Attorney,
 3                              Office of Immigration Litigation,
 4                              United States Department of
 5                              Justice, Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10       Petitioner Melvin Noe Galo Carrillo, a native and citizen

11   of Honduras, seeks review of a September 17, 2019, decision

12   of the BIA denying Galo Carrilo’s motion to remand and

13   affirming a February 9, 2018, decision of an Immigration Judge

14   (“IJ”) denying asylum, withholding of removal, and protection

15   under the Convention Against Torture (“CAT”).    In re Melvin

16   Noe Galo Carrillo, No. A 205 308 498 (B.I.A. Sept. 17, 2019),

17   aff’g No. A 205 308 498 (Immig. Ct. N.Y. City Feb. 9, 2018).

18   We assume the parties’ familiarity with the underlying facts

19   and procedural history.

20       We have reviewed the IJ’s decision as supplemented by

21   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

22   Cir. 2005).     The applicable standards of review are well

23   established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

24   Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing factual
                                  2
 1   findings for substantial evidence and questions of law de

 2   novo); Li Yong Cao v. U.S. Dep’t of Just., 421 F.3d 149, 157

 3   (2d Cir. 2005) (reviewing denial of motion to remand for abuse

 4   of discretion).        An applicant for asylum must establish

 5   either past persecution or a fear of future persecution and

 6   show that “one central reason” for the past or feared harm is

 7   a protected ground.        8 U.S.C. § 1158(b)(1)(B)(i); 8 C.F.R.

 8   § 1208.13(b).

9         The agency did not err in finding that Galo Carrillo

10   failed to demonstrate past persecution or a well-founded fear

11   of   future   persecution.         Galo   Carrillo     identified    his

12   daughter’s    rape    as   his   past   persecution,   but   an   asylum

13   “applicant must rely upon harm the applicant has suffered

14   individually.”       Tao Jiang v. Gonzales, 500 F.3d 137, 141 (2d

15   Cir. 2007).    Although harm to a family member may constitute

16   past persecution if “an applicant’s family member was harmed

17   as a means of targeting the applicant on some protected

18   ground,” id. (emphasis in original), there is no allegation

19   that Galo Carrillo’s daughter’s rapist acted out of any intent

20   to harm Galo Carrillo.

21        Galo Carrillo thus had the burden to show a reasonable


                                         3
 1   possibility    of   future   persecution.             See     8     C.F.R.

 2   § 1208.13(b)(1).    He did not do so.       He asserted that he and

 3   his family were at risk of retaliation from the rapist’s

4    family, but he testified that no one had physically harmed or

5    directly threatened him or his family and that his family had

6    been granted a restraining order against the rapist’s family.

 7   See Scarlett v. Barr, 957 F.3d 316, 328 (2d Cir. 2020) (“To

 8   qualify   as   persecution   the       conduct   at   issue       must   be

 9   attributable to the government, whether directly because

10   engaged in by government officials, or indirectly because

11   engaged in by private persons whom the government is unable

12   or unwilling to control.” (quotation marks omitted)); Jian

13   Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In

14   the absence of solid support in the record . . . [applicant’s]

15   fear is speculative at best.”).          Similarly, the BIA did not

16   abuse its discretion in finding that Galo Carrillo’s new

17   evidence in support of remand—that his daughter’s rapist had

18   been released and the prosecutor had dropped the case—was not

19   likely to change the result in his case because there was no

20   allegation of threats or attempted harm after the release.

21   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008)


                                        4
 1   (holding that movant has “‘heavy burden’ of demonstrating

 2   that the proffered new evidence would likely alter the result

 3   in [the] case” (quoting INS v. Abudu, 485 U.S. 94, 110 (2d

 4   Cir. 2005))).

 5       The above findings are dispositive of all forms               of

 6   relief.   See 8 C.F.R. §§ 1208.13(b), 1208.16(b); Lecaj v.

 7   Holder, 616 F.3d 111, 119–20 (2d Cir. 2010).         Accordingly,

 8   we do not reach Galo Carrillo’s arguments that his family

 9   constitutes     a   particular    social   group.   See     INS   v.

10   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

11   and agencies are not required to make findings on issues the

12   decision of which is unnecessary to the results they reach.”).

13       For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                    FOR THE COURT:
17                                    Catherine O’Hagan Wolfe,
18                                    Clerk of Court
19




                                       5